     Case 3:20-cv-00535-MMD-CLB Document 41 Filed 12/29/20 Page 1 of 3



1

2

3

4

5

6

7

8

9                           UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11

12
      DEUTSCHE BANK NATIONAL TRUST             Case No.: 3:20-cv-00535-MMD-CLB
      COMPANY, AS INDENTURE TRUSTEE
13
      FOR AMERICAN HOME MORTGAGE                ORDER RE:
      INVESTMENT TRUST 2007-1,
14
                        Plaintiff,              STIPULATION AND PROPOSED
15
                                                ORDER EXTENDING DEFENDANT
                  vs.                           OLD REPUBLIC NATIONAL TITLE
16
                                                INSURANCE COMPANY’S TIME
      OLD REPUBLIC TITLE INSURANCE              TO RESPOND TO DEUTSCHE
17
      GROUP, INC., et al.,                      BANK’S OPPOSTION TO OLD
                                                REPUBLIC NATIONAL TITLE
18
                        Defendants.             INSURANCE COMPANY’S MOTION
                                                TO DISMISS [ECF No. 38]
19
                                                (First Request)
20

21

22

23

24

25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     590964.1
     Case 3:20-cv-00535-MMD-CLB Document 41 Filed 12/29/20 Page 2 of 3
          COMES NOW Defendant Old Republic National Title Insurance Company (“Old

     Republic”) and Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee
1
     for American Home Mortgage Investment Trust 2007-1 (“Deutsche Bank”) (collectively,
2
     the “Parties”), by and through their counsel of record, hereby stipulate and agree as
3
     follows:
4

5               1. On November 3, 2020, Old Republic filed a Motion to Dismiss [ECF No. 12];
6               2. On December 23, 2020, Deutsche Bank filed its response in opposition to Old
7                  Republic’s motion to dismiss [ECF No. 38];
8               3. Old Republic’s deadline to file its reply memorandum responsive to Deutsche Bank’s
9                  opposition to Old Republic’s motion to dismiss is currently December 30, 2020;
10              4. Old Republic’s counsel is requesting a brief extension of time to file the
11                 aforementioned reply memorandum, through and including January 13, 2021, due to
12                 the upcoming holidays and to afford Old Republic’s counsel additional time to review,
13                 analyze, and respond to the legal arguments set forth in Deutsche Bank’s brief;
14              5. Deutsche Bank does not oppose the requested extension;
15              6. This is the first request for an extension which is made in good faith and not for
16                 purposes of delay;
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     590964.1
     Case 3:20-cv-00535-MMD-CLB Document 41 Filed 12/29/20 Page 3 of 3



1               IT IS SO STIPULATED that Old Republic’s deadline to respond to Deutsche Bank’s
2    opposition to Old Republic’s motion to dismiss [ECF No. 38] is hereby extended through and
3    including January 13, 2021.
4

5    Dated: December 23, 2020                     EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:     /s/-- Sophia S. Lau
7                                                        SCOTT E. GIZER
                                                         SOPHIA S. LAU
8                                                        Attorneys for Defendant OLD REPUBLIC
                                                         NATIONAL TITLE INSURANC COMPANY
9

10
     Dated: December 23, 2020                     WRIGHT FINLAY & ZAK, LLP
11
                                                  By:     /s/-Lindsay D. Robbins
12
                                                         DARREN T. BRENNER
                                                         LINDSAY D. ROBBINS
13
                                                         Attorneys for Plaintiff DEUTSCHE BANK
                                                         NATIONAL TRUST COMPANY
14

15
     IT IS SO ORDERED:
16

17
     Dated:       12/29/2020                         By:
18                                                         MIRANDA M. DU
19
                                                           CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     590964.1
